***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. DEMETRICE L. LEWIS
               (SC 20002)
 Robinson, C. J., and Palmer, McDonald, D’Auria, Mullins and Ecker, Js.

                                 Syllabus

The defendant, who was convicted, on a conditional plea of nolo contendere,
   of carrying a pistol without a permit and criminal possession of a pistol
   or revolver, appealed from the judgment of conviction, claiming, inter
   alia, that the trial court improperly denied his motion to suppress a gun
   found on his person during a patdown search by a police officer. The
   defendant contended that the officer’s seizure of him and patdown were
   unlawful under the federal and state constitutions. A woman, V, had
   called 911 at approximately 4 a.m. to report a domestic assault. V indi-
   cated to the 911 dispatcher that, approximately fifteen minutes before-
   hand, a black man identified as ‘‘O,’’ whom V had been ‘‘dealing with,’’
   broke a window in her apartment and choked her. V noted to the
   dispatcher that O was wearing black clothing and a fitted orange and
   grey hat. V further explained that O had left her apartment but that she
   could hear him talking outside of her open window and, thus, believed
   that he was still nearby. V also told the dispatcher that O did not
   have any weapons. Approximately five minutes after the 911 call, police
   officers were dispatched to respond to the scene. The officers were
   informed that it was a domestic violence incident involving choking and
   that the perpetrator was likely in the area of the apartment, and they
   were given a description of O and what he was wearing. The officer
   who ultimately conducted the patdown search had been on patrol nearby
   in his police vehicle when he responded to the call. Approximately
   one minute after the dispatch call, the officer observed the defendant
   standing alone in a parking lot area that was in close proximity to the
   apartment, talking on a cell phone with no one else around, while it was
   raining heavily. Believing that the defendant matched the description
   of the perpetrator, the officer stopped and, while remaining in the vehi-
   cle, asked the defendant his name. When the defendant did not respond,
   the officer exited his vehicle, approached the defendant from an angle
   so as not to appear confrontational, and again asked for his name,
   where he was coming from, and whether he had any identification. The
   defendant did not coherently answer the officer’s questions, was slurring
   his words and appeared to be under the influence of alcohol or controlled
   substances. At one point, the officer believed that the defendant had
   mumbled something that sounded like his name was ‘‘Michael.’’ Shortly
   thereafter, the officer began patting down the defendant for weapons
   and felt the butt of the gun that the officer ultimately removed from his
   person and that formed the basis for the charges of which he was
   convicted. It was subsequently determined that the defendant was not
   the perpetrator in the incident at the victim’s apartment. In denying the
   defendant’s motion to suppress, the trial court determined that the
   defendant was not seized until the officer touched him at the start of
   the patdown. The court further concluded that the officer had reasonable
   and articulable suspicion of criminal activity to stop the defendant and
   that the patdown was supported by reasonable and articulable suspicion
   that he might be armed and dangerous. On appeal to the Appellate
   Court, that court upheld his conviction and agreed that the officer had
   reasonable and articulable suspicion to stop the defendant, did not seize
   the defendant until he touched him, and that the patdown was supported
   by reasonable and articulable suspicion that he might be armed and
   dangerous. On the granting of certification, the defendant appealed to
   this court, claiming that he was unlawfully seized when the officer
   stopped his patrol vehicle and asked his name or, alternatively, when
   the officer approached him while asking him questions. The defendant
   further claimed that the officer did not have reasonable and articulable
   suspicion that the defendant was or had been engaged in criminal activity
   or that he might be armed and dangerous. Held that the Appellate Court
   correctly concluded that the trial court had properly determined that
   the seizure and patdown of the defendant were lawful under both the
    federal and state constitutions and, therefore, had properly denied the
    defendant’s motion to suppress the gun:
1. The defendant could not prevail on his claim that he was seized when the
    officer stopped his patrol vehicle and asked for his name or, alternatively,
    when the officer exited his vehicle and approached him while asking
    questions, the defendant having failed to demonstrate that it was objec-
    tively reasonable for him to believe that he was not free to leave prior
    to the point at which the officer touched him: the placement of the
    officer’s vehicle did not impede the defendant’s movement or prevent
    him from leaving, the officer did not activate his vehicle’s sirens or
    overhead lights, command the defendant to halt or display a weapon,
    and there was nothing coercive about the officer’s conduct when he
    first asked the defendant for his name; moreover, the officer approached
    the defendant at an angle and did not block or impede his movement,
    he did not issue any commands or display authority while asking the
    defendant questions, and the officer’s continued questioning after the
    defendant failed to respond or responded incoherently did not become
    coercive; furthermore, the defendant did not attempt to leave, ask the
    officer to stop questioning him, or indicate that he was unwilling to
    speak with the officer, and there was no case law to support the premise
    that a seizure can occur solely on the basis of an officer’s request to a
    civilian to identify himself or to provide identification.
2. On the basis of the totality of the circumstances, including the similarity
    in clothing that the perpetrator was described as wearing and the cloth-
    ing that defendant actually was wearing, the geographical and temporal
    proximity to the reported incident, the time of day, and the defendant’s
    location, the officer had reasonable and articulable suspicion to seize
    the defendant when he commenced the patdown search: although there
    were some discrepancies between the clothing that the perpetrator was
    reportedly wearing and the clothing that the defendant actually was
    wearing, the heavy rain and darkness where the defendant was standing
    made it difficult for the officer to discern details about the defendant’s
    clothing other than the fact that the clothing appeared to be black, and
    the fact that the defendant appeared to match the general report of
    the perpetrator’s appearance provided the officer with reasonable and
    articulable suspicion that the defendant was the perpetrator of the
    domestic violence incident; moreover, any doubt caused by the discrep-
    ancies in the description of the clothing was negated by the defendant’s
    geographical and temporal proximity to the crime scene, as he was
    within one minute’s walking distance from the placed of the reported
    incident a few minutes after the 911 call in which V stated that the
    suspect remained in the surrounding area; furthermore, notwithstanding
    the defendant’s assertion that it was insignificant that he was standing
    alone in the early morning hours in the rain in a high crime neighborhood,
    the trial court did not rely on the fact that the reported incident occurred
    in an area known for criminal activity in determining that the officer
    had reasonable and articulable suspicion, as the officer did not stop the
    defendant on the basis of the characteristics of the neighborhood but
    on the basis that there was a reported domestic assault in the area.
3. The defendant could not prevail on his claim that, even if his seizure was
    lawful, the patdown during which the gun was found was unconstitu-
    tional because the officer lacked reasonable and articulable suspicion
    that he might be armed and dangerous, as the defendant was suspected
    of committing a violent crime, that is, domestic violence involving chok-
    ing, and was discovered in close geographical and temporal proximity
    to the reported incident with an appearance generally matching the
    description of the perpetrator: because domestic violence situations are
    volatile situations in which the perpetrator at any moment may escalate
    the violence, and because a domestic violence incident involving choking
    increases the probability that the perpetrator might be armed with a
    weapon, it is reasonable for an officer to suspect, when little to no time
    has passed since the domestic violence incident, as in the present case,
    that such a perpetrator might be armed and dangerous; moreover, con-
    trary to the defendant’s assertion that the officer did not have reasonable
    suspicion that the defendant might be armed because the officer knew
    from the 911 call that the perpetrator was not armed, such knowledge
    did not detract from the reasonable and articulable suspicion the officer
    had, as V’s report to the 911 dispatcher that the perpetrator had no
    weapons meant only that he had no weapons that the victim knew of,
    not that he was in fact unarmed, and there was no way for the officer
   to know if the perpetrator had acquired a weapon in the interim between
   the commission of the reported assault and the seizure.
         (Two justices concurring separately in one opinion)
        Argued January 18—officially released October 29, 2019

                          Procedural History

   Substitute information charging the defendant with
the crimes of carrying a pistol without a permit, criminal
possession of a firearm and criminal possession of a
pistol or revolver, brought to the Superior Court in the
judicial district of New Haven, where the court, Cradle,
J., denied the defendant’s motion to suppress certain
evidence; thereafter, the defendant was presented to
the court, Keegan, J., on a conditional plea of nolo
contendere to the charges of carrying a pistol without
a permit and criminal possession of a pistol or revolver;
subsequently, the state entered a nolle prosequi as to
the charge of criminal possession of a firearm; judgment
of guilty, from which the defendant appealed to the
Appellate Court, DiPentima, C. J., and Beach and
Bishop, Js., which affirmed the judgment of the trial
court, and the defendant, on the granting of certifica-
tion, appealed to this court. Affirmed.
  Laila M. G. Haswell, senior assistant public defender,
for the appellant (defendant).
   Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Karen A. Roberg, assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   D’AURIA, J. The facts of this case implicate govern-
mental and privacy interests that courts struggle to
reconcile. This court is no exception. On this record,
there is no question that the defendant, Demetrice L.
Lewis, illegally possessed a pistol. Responding to a
report of a domestic violence incident, a police officer
encountered the defendant. On the basis of a descrip-
tion of the perpetrator and other attendant circum-
stances, the police officer believed that the defendant
might have been the perpetrator who, only minutes
earlier, had choked a woman and broken a window in
her apartment. On that basis, the officer approached
the defendant, attempted to ask him questions, and
patted him down pursuant to Terry v. Ohio, 392 U.S.
1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). During this
patdown, the police officer discovered the pistol and
seized it after a brief struggle.
   It turned out that the defendant was not the perpetra-
tor. Rather, he was essentially minding his own busi-
ness, standing in the rain with no one else around at
4:20 a.m., talking on his cell phone. However odd this
behavior might appear to some, in this country, an indi-
vidual enjoys the right to act in this manner undisturbed
by the police unless the police have reasonable and
articulable suspicion that he is involved in or about to
be involved in criminal activity.
    It is the solemn responsibility of our courts to ensure
that when the police intrude on a person’s privacy or
liberty, they do so in strict adherence to the require-
ments of Terry. To ensure that the police have not
overreached when they conduct investigatory stops, we
require that the state articulate its justification so that
a court may review it for objective reasonableness.
Although this is a lower standard than probable cause,
it is important that courts apply it vigilantly to guarantee
that the police indeed have justification for even limited
intrusions, and to guard against arbitrariness and
harassment. The police cannot retroactively justify an
investigatory stop and patdown on the ground that the
patdown resulted in the discovery of illegal contraband.
    In this case, we are once again confronted with the
ill-defined notion of a ‘‘high crime neighborhood.’’ We
have noted in the past how this imprecise shorthand
challenges—indeed, can undercut—our ability to apply
it to a standard of suspicion that is meant to require
circumspection before justifying a governmental inter-
ference with constitutionally protected interests. See
State v. Edmonds, 323 Conn. 34, 69, 145 A.3d 861 (2016)
(‘‘cautioning that high crime area justification is easily
subject to abuse’’ [internal quotation marks omitted]).
Too often, reliance on the nature of the neighborhood
too easily justifies intrusions on those who happen to
reside in neighborhoods plagued by crime, which courts
have recognized are inhabited predominantly by those
with low incomes and disproportionately by minorities.
See id., 83–84 (Robinson, J., concurring). We have rec-
ognized that it is inappropriate that the poor and minori-
ties come under suspicion, at least in part, because of
their own surroundings, while those of greater wealth
and majority status, although engaged in the same con-
duct, are less likely to suffer these intrusions and their
accompanying indignities. See id., 83–85 (Robinson,
J., concurring).
  We cannot ignore the fact that in the present case,
the officer and the state, in part, justified the stop of
the defendant on the basis of the reputation of the
neighborhood.1 Nor is that the only circumstance that
challenges us in this case. The officer also testified
that he ‘‘pat[s] everybody down.’’ As we and the Chief
Justice, in his concurring opinion, indicate, this is
plainly an unacceptable and improper approach to
law enforcement.
  The officer was not, however, on routine patrol on
general watch for those who might be acting illegally.
Rather, he was responding to a 911 call from a victim
reporting a domestic assault—specifically, that she had
been choked by a male with whom she had been spend-
ing time. Within minutes, the officer was on the scene in
search of the perpetrator, whose description the officer
reasonably determined matched that of the defendant.
   It is easy for a court to question the officer’s conclu-
sions and actions. Indeed, that is our job. It is easier
still to suggest that the officer could have or should have
done something else, or even that a different course of
action would have been more logical or more reason-
able. That is not our job. Thus, in the present case, we
do not determine whether the officer could have taken
a less intrusive course of action but, rather, determine
whether his actions—stopping the defendant and pat-
ting him down—were supported by reasonable and arti-
culable suspicion.
  The defendant contends that the trial court improp-
erly denied his motion to suppress the gun on the
ground that his seizure and subsequent patdown were
lawful under both the fourth amendment to the United
States constitution and article first, §§ 7 and 9, of the
Connecticut constitution. Specifically, he claims that
the Appellate Court improperly concluded that the trial
court correctly determined that (1) he was not seized
until the police officer touched him and performed a
patdown search for weapons, (2) the officer had reason-
able and articulable suspicion that he had committed a
crime, and (3) the officer had reasonable and articulable
suspicion that he might be armed and dangerous.
Although we recognize the unique challenges that this
case raises, we disagree with the defendant’s claims
and conclude that the seizure and subsequent patdown
of the defendant were lawful. We therefore affirm the
judgment of the Appellate Court.
   The following facts, as found in the record, and proce-
dural history are relevant to our consideration of the
claims on appeal. On May 25, 2013, at approximately
4:16 a.m., a woman called New Haven 911 to report a
domestic assault on Derby Avenue in New Haven. The
911 caller informed the 911 dispatcher that approxi-
mately fifteen minutes earlier,2 a thirty-two year old
black man identified as ‘‘O,’’3 whom she had been ‘‘deal-
ing with,’’4 had broken a window in her apartment and
choked her. Although the victim stated that she did
not need an ambulance, her assailant choked her hard
enough that her throat was sore. She further explained
that her assailant had left her home but that, although
she could not see her assailant from her window, she
could hear him talking, ‘‘so, he’s around the area.’’ She
believed that he was most likely hiding in bushes or
other dark places outside in the area. She also stated
that she had his state identification. In response to an
inquiry from the 911 dispatcher, the victim stated that
the perpetrator did not have any weapons. She
described her assailant as wearing a black hoodie, black
sweatpants, and a chain around his neck. She stated
that she believed that he also wore a fitted orange and
grey hat. She did not give any additional details about
the hat, such as, for example, whether the hat was
predominantly more orange than grey or vice versa.
   At approximately 4:19 a.m., police officers were dis-
patched to Derby Avenue to respond to the 911 call,
which was reported as a domestic violence incident
involving choking. The police dispatcher5 described the
perpetrator as a black male, ‘‘O,’’ who was dressed in
all black clothing and was believed to be outside the
victim’s home in bushes nearby because the victim had
stated that she could hear him outside in the area. At
the time of the dispatch call, Officer Milton DeJesus was
patrolling the area, with which he was very familiar,6
in a marked patrol vehicle and was approximately one
quarter mile from Derby Avenue. Being in close proxim-
ity, he responded to the call and proceeded toward
Derby Avenue. Approximately one minute after the dis-
patch call, while en route to Derby Avenue, Officer
DeJesus observed the defendant, a black male in dark
clothing, standing in a parking lot area to the right of
a market at 1494 Chapel Street, which is near the corner
of Chapel Street and Derby Avenue and approximately
one minute’s walking distance from Derby Avenue.
   At the time that Officer DeJesus saw the defendant,
it was dark and raining heavily. Because of this, the
defendant was soaking wet, and his clothing appeared
to Officer DeJesus to be all black, although the defen-
dant was wearing dark blue jeans, a dark grey leather
jacket, and a navy blue skullcap. Due to the pouring
rain, Officer DeJesus could not discern any additional
details about the defendant’s clothing, such as its mate-
rial. The defendant was standing alone in the rain and
appeared to be speaking on a cell phone. A street lamp
near the market parking lot illuminated the street onto
the sidewalk area, allowing Officer DeJesus to see the
defendant’s presence, but the area around the defen-
dant was not well lit. The defendant was the only person
Officer DeJesus saw in the area.
    Believing that the defendant matched the description
of the suspect, Officer DeJesus stopped his patrol vehi-
cle about fifteen feet from the defendant. He did not
activate his vehicle’s overhead lights. While remaining
in the vehicle, he rolled down the driver’s side window
and asked the defendant, ‘‘yo, my man, what’s your
name?’’ The defendant did not respond and did not
appear to notice Officer DeJesus. At that point, Officer
DeJesus, who was wearing his police uniform, exited
the patrol vehicle, approached the defendant from an
angle, in an effort to appear nonconfrontational, and
asked the defendant for his name, where he was com-
ing from, and whether he had any identification. The
defendant responded by ‘‘mumbling back.’’ ‘‘It’s like
he’snot there,’’ Officer DeJesus related, and so he asked
the defendant what his name was several times more.
Although most of the defendant’s mumbling was inco-
herent, at one point Officer DeJesus thought the defen-
dant mumbled something that sounded like ‘‘Michael’’
in response to a question about his name, but it was
unclear because he was slurring his words. In response
to the question about where he was coming from, the
defendant mumbled something about being ‘‘in a pro-
gram.’’ The defendant did not otherwise coherently
answer Officer DeJesus’ questions, and he continued
to hold the cell phone to his ear, did not appear stable,
and was swaying. The only time the defendant made
eye contact with Officer DeJesus, he did not appear
‘‘right.’’ According to Officer DeJesus, the defendant
was not acting normally or rationally but, rather,
appeared guarded and under the influence of alcohol
or controlled substances.
   In light of the defendant’s behavior, the violent nature
of the alleged crime, and the time of day,7 Officer
DeJesus walked around him and began patting him
down for weapons. The defendant immediately moved
his right hand downward toward his side. Officer
DeJesus told him, ‘‘no, hold on,’’ and reached toward
the defendant’s waistband. To that point, the encounter
from beginning to end had lasted less than one minute
when Officer DeJesus felt the butt of a gun, after which
he and the defendant began wrestling in the street for
control of the gun.
   As the defendant and Officer DeJesus wrestled for
the gun, another officer arrived with a canine. Both
officers commanded the defendant to stop resisting,
but he did not comply. The canine then bit the defendant
in the arm, subduing him, and the defendant was taken
into custody and arrested. It was subsequently deter-
mined that the defendant was not the perpetrator in
the incident on Derby Avenue.
   The defendant was charged with carrying a pistol
without a permit in violation of General Statutes § 29-
35 (a), criminal possession of a firearm in violation of
General Statutes § 53a-217 (a) (1), and criminal posses-
sion of a pistol or revolver in violation of General Stat-
utes § 53a-217c (a) (1). The defendant subsequently
moved to suppress the gun on the ground that he had
been unlawfully seized and searched during an unlawful
stop by the police in violation of the fourth amendment
to the United States constitution and article first, §§ 7
and 9, of the Connecticut constitution. The defendant
argued that he was seized the moment Officer DeJesus
stopped his patrol vehicle near him, the seizure was
unlawful because Officer DeJesus lacked reasonable
and articulable suspicion that the defendant had com-
mitted a crime, and the patdown was unlawful because
his behavior was not sufficient to raise a reasonable
and articulable suspicion that he might be armed and
dangerous.
   The trial court denied the defendant’s motion to sup-
press. The court agreed with the state that the defendant
was not seized until Officer DeJesus touched the defen-
dant at the start of the patdown because Officer DeJesus
did not display a show of authority or engage in coercive
or threatening behavior until he touched the defendant.
The court further found that Officer DeJesus had rea-
sonable and articulable suspicion of criminal activity
to stop the defendant because the defendant sufficiently
matched the description of the suspect in the incident
on Derby Avenue and was located in sufficiently close
proximity to the alleged crime scene, both geographic-
ally and temporally. Finally, the court found that the
patdown of the defendant was supported by reasonable
and articulable suspicion that he might be armed and
dangerous, on the basis of the totality of the circum-
stances, including the violent nature of the crime under
investigation, the defendant’s behavior, and the time of
day. In making these findings, the court credited the
testimony of the officer that in approaching and ques-
tioning the defendant, he intended to appear noncon-
frontational, and the court found that he did indeed
appear nonconfrontational, the rain and darkness made
the defendant’s clothing appear to be all black, and the
defendant’s behavior made him appear guarded and
evasive.
  Following the denial of the motion to suppress, the
defendant entered a conditional plea of nolo contendere
to one count of carrying a pistol without a permit and
one count of criminal possession of a pistol or revolver.
The state entered a nolle prosequi with respect to the
count of criminal possession of a firearm. The defen-
dant was sentenced to five years of incarceration, exe-
cution suspended after a mandatory minimum of one
year of incarceration, followed by a three year condi-
tional discharge on the count of carrying a pistol with-
out a permit, and five years of incarceration, execution
fully suspended, with a three year conditional discharge
on the count of criminal possession of a pistol or
revolver. The sentences were to run consecutively for
a total effective sentence of ten years of incarceration,
execution suspended after one year, and a three year
conditional discharge.
   The defendant appealed to the Appellate Court,
which affirmed the judgment of the trial court. See State
v. Lewis, 173 Conn. App. 827, 851, 162 A.3d 775 (2017).
The Appellate Court agreed with the trial court that
Officer DeJesus’ questioning of the defendant was not
confrontational and that he did not seize the defendant
until he touched him. Id., 841. The Appellate Court also
agreed with the trial court that Officer DeJesus had
reasonable and articulable suspicion to stop the defen-
dant. Id., 847. The Appellate Court reasoned that, even
if, under the collective knowledge doctrine,8 Officer
DeJesus were charged with knowing the precise details
of the suspect’s clothing as stated by the victim in the
911 call, on the basis of the totality of the circumstances,
it was reasonable for him to suspect the defendant of
criminal activity. Id., 846–47. Specifically, the Appellate
Court relied on the fact that (1) despite the discrepan-
cies, the defendant’s clothing, due to the darkness and
rain, generally matched the description of the suspect’s
clothing, (2) the defendant was standing alone in the
rain at 4:20 a.m. without anyone else around, (3) the
defendant appeared to be under the influence of a con-
trolled substance and was not responsive to Officer
DeJesus, (4) the defendant was in close proximity to
the crime scene, and (5) the defendant was in an area
that Officer DeJesus knew to be prone to violence,
drugs, and prostitution. Id. Relying on these same facts,
the Appellate Court agreed with the trial court that the
patdown of the defendant was supported by reasonable
and articulable suspicion that he might be armed and
dangerous. Id., 850–51.
  The defendant petitioned for certification to appeal,
which we granted, limited to the following issue: ‘‘Did
the Appellate Court err in affirming the trial court’s
denial of the defendant’s motion to suppress evidence
of a firearm that police seized during an investigatory
stop?’’ State v. Lewis, 327 Conn. 925, 171 A.3d 58 (2017).
   On appeal to this court, the defendant argues that he
was unlawfully seized and searched by Officer DeJesus.
Specifically, he argues that he was seized the moment
that Officer DeJesus stopped his patrol vehicle near the
defendant and asked his name. Alternatively, he argues
that he was seized when Officer DeJesus exited his
vehicle and approached him while asking him ques-
tions. He further argues that regardless of when he
was seized, the seizure was unlawful because Officer
DeJesus did not have reasonable and articulable suspi-
cion that the defendant was or had been engaged in
criminal activity in light of the facts that his clothing and
name did not match the clothing and name described
by the victim to the 911 dispatcher. Finally, he argues
that the officer’s patdown was similarly unlawful
because there was no reasonable and articulable suspi-
cion that he might be armed and dangerous. The state
responds that the Appellate Court properly upheld the
trial court’s determination that the defendant was not
seized until Officer DeJesus touched him and that the
resulting seizure and patdown were based on reason-
able and articulable suspicion in light of the totality of
the circumstances.
   We begin our analysis with our standard of review and
well established overarching legal principles regarding
search and seizure. ‘‘Our standard of review of a trial
court’s findings and conclusions in connection with a
motion to suppress is well defined. A finding of fact
will not be disturbed unless it is clearly erroneous in
view of the evidence and pleadings in the whole record
. . . . [W]here the legal conclusions of the court are
challenged, we must determine whether they are legally
and logically correct and whether they find support in
the facts set out in the memorandum of decision . . . .’’
(Internal quotation marks omitted.) State v. Burroughs,
288 Conn. 836, 843–44, 955 A.2d 43 (2008).
   ‘‘It is well established that we must undertake a more
probing factual review of allegedly improper seizures,
so that we may come to an independent legal determina-
tion of whether a reasonable person in the defendant’s
position would have believed that he was not free to
leave. . . . A proper analysis of this question is neces-
sarily fact intensive, requiring a careful examination of
the entirety of the circumstances in order to determine
whether the police engaged in a coercive display of
authority . . . . Although we must, of course, defer to
the trial court’s factual findings, our usual deference
. . . is qualified by the necessity for a scrupulous exam-
ination of the record to ascertain whether [each] finding
is supported by substantial evidence . . . .’’ (Citations
omitted; internal quotation marks omitted.) State v.
Edmonds, supra, 323 Conn. 38–39.
   ‘‘Notwithstanding our responsibility to examine the
record scrupulously, it is well established that we may
not substitute our judgment for that of the trial court
when it comes to evaluating the credibility of a witness.
. . . Questions of whether to believe or to disbelieve
a competent witness are beyond our review.’’ (Internal
quotation marks omitted.) State v. DeMarco, 311 Conn.
510, 519–20, 88 A.3d 491 (2014).
  ‘‘The fourth amendment [to the federal constitution
and] article first, § 7, [of the state constitution pro-
scribe] only ‘unreasonable’ searches and seizures. U.S.
Const., amend. IV; accord Conn. Const., art. I, § 7. A
search or seizure is presumptively unreasonable when
it is conducted without a warrant issued upon probable
cause. . . . [However], under [Terry v. Ohio, supra,
392 U.S. 30–31], officers may temporarily seize an indi-
vidual if they have a reasonable and articulable suspi-
cion that he is involved in criminal activity.’’ (Citations
omitted; footnote omitted.) State v. Kelly, 313 Conn. 1,
16, 95 A.3d 1081 (2014).
  ‘‘[W]hen considering the validity of a . . . [Terry]
stop, our threshold inquiry is twofold. . . . First, we
must determine at what point, if any, did the encounter
between [the police officer] and the defendant consti-
tute an investigatory stop or seizure. . . . Next, [i]f we
conclude that there was such a seizure, we must then
determine whether [the police officer] possessed a rea-
sonable and articulable suspicion at the time the seizure
occurred.’’ (Internal quotation marks omitted.) State v.
Edmonds, supra, 323 Conn. 49. If the Terry stop is
lawful and ‘‘the officer reasonably believes that the
detained individual might be armed and dangerous, he
or she [also] may undertake a patdown search of the
individual to discover weapons.’’ State v. Wilkins, 240
Conn. 489, 495–96, 692 A.2d 1233 (1997).
                             I
   We first address the defendant’s claim that he was
seized when Officer DeJesus stopped his patrol vehicle
and asked his name because a reasonable person in the
defendant’s position would not have believed he was
free to leave. Specifically, the defendant argues that
Officer DeJesus evinced a show of authority by ‘‘effec-
tively blocking the defendant from the street using his
marked police cruiser at a time when businesses were
closed and the defendant was completely alone in the
dark . . . .’’ Alternatively, he argues that he was seized
when Officer DeJesus exited his police cruiser and
approached him while asking questions about his iden-
tity because Officer DeJesus’ persistence in interacting
with him amounted to a show of authority. The state
responds that the defendant was not seized until Officer
DeJesus physically touched him because Officer
DeJesus’ prior conduct was not coercive or confronta-
tional. We agree with the state.9
  We begin by setting forth the legal test used to deter-
mine when a person is seized for purposes of the federal
and state constitutions. ‘‘[U]nder certain circumstances,
the relevant provisions of the state constitution provide
broader protection from unreasonable search and sei-
zure than does the fourth amendment . . . .’’ (Citation
omitted.) State v. Edmonds, supra, 323 Conn. 38 n.3.
Under both constitutions, ‘‘[i]n determining the thresh-
old question of whether there has been a seizure, we
examine the effect of the police conduct at the time
of the alleged seizure, applying an objective standard.
Under our state constitution, a person is seized only if
in view of all of the circumstances surrounding the
incident, a reasonable person would have believed that
he was not free to leave. . . . Under the federal consti-
tution, in contrast, a seizure occurs only if there is a
show of physical force . . . or . . . submission to the
assertion of authority.’’10 (Citations omitted; internal
quotation marks omitted.) State v. James, 237 Conn.
390, 404–405, 678 A.2d 1338 (1996). Accordingly, the
defendant does not dispute that, under the federal con-
stitution, he was not seized until Officer DeJesus phys-
ically touched him.
   Under our state constitution, ‘‘[t]he inquiry is objec-
tive, focusing on a reasonable person’s probable reac-
tion to the [officer’s] conduct. . . . In situations in
which the police have not applied any physical force,
we must conduct a careful [fact intensive] examination
of the entirety of the circumstances in order to deter-
mine whether the police engaged in a coercive display
of authority [such that a reasonable person in the defen-
dant’s position would not have believed he was free to
leave] . . . .’’ (Citations omitted; internal quotation
marks omitted.) State v. Edmonds, supra, 323 Conn. 50.
   ‘‘Factors to be considered in determining whether
police conduct projects coercion include, but are not
limited to: the number of officers and vehicles involved;
whether the officers are uniformed; whether the offi-
cers are visibly armed or have their weapons drawn;
whether the vehicles involved are marked police cruis-
ers, whether the vehicles’ sirens and emergency lights
are activated, and whether the vehicles’ headlamps or
spotlights illuminate the defendant; whether the defen-
dant is alone or otherwise appears to be the target of
police attention; the nature of the location, including
whether it is public or private property; whether the
defendant is surrounded or fully or partially blocked
in by the police; the character of any verbal communica-
tions or commands issued by the police officers;
whether the officers advise the detainee of his right to
terminate the encounter; the nature of any physical
contact; whether the officers pursue after an initial
attempt by the defendant to leave; whether the officers
take and retain possession of the defendant’s papers
or property; and any other circumstance or conduct
that bespeaks aggressiveness or a show of force on the
part of the police, or suggests that the defendant is
under suspicion or otherwise not free to leave. . . .
Although it is true that not all personal intercourse
between [the police] and citizens involves seizures of
persons . . . and that law enforcement officers must
be free to engage in healthy, mutually beneficial inter-
course with the public . . . it is equally true that use
of coercion beyond that inherent in any police-citizen
encounter transforms these sorts of informal, voluntary
interactions into seizures.’’ (Citations omitted; internal
quotation marks omitted.) Id., 50–51; see also State v.
Burroughs, supra, 288 Conn. 846–47.
  The defendant contends that he was seized when
Officer DeJesus stopped his patrol vehicle because such
conduct effectively blocked the defendant’s egress
while alone in the dark. It is true that ‘‘a seizure occurs
when the police maneuver or park their vehicles, or
approach a pedestrian on foot, in such a way as to
block the pedestrian’s path or effectively close off any
avenue of escape.’’ State v. Edmonds, supra, 323 Conn.
53. This is especially so if the defendant is located on
private property where police are not normally
expected to patrol. Id., 58.
   The present case is distinguishable from the cases in
which this court has held that a seizure occurred when
a police officer stopped his patrol vehicle in a manner
that blocked the defendant from leaving. See, e.g., id.,
52 (stop occurred when police officers parked patrol
vehicles at both of restaurant parking lot’s exits to pre-
vent defendant from leaving private property); State v.
Clark, 297 Conn. 1, 8, 997 A.2d 461 (2010) (‘‘officers
had blocked the defendant’s vehicle in a manner that
restricted his freedom of movement’’); State v. Janus-
zewski, 182 Conn. 142, 147, 438 A.2d 679 (1980) (pedes-
trian constructively seized where police blocked his
vehicle from leaving parking lot) (overruled in part on
other grounds by State v. Hart, 221 Conn. 595, 609, 605
A.2d 1366 [1992]), cert. denied, 453 U.S. 922, 101 S. Ct.
3159, 69 L. Ed. 2d 1005 (1981). Officer DeJesus stopped
his patrol vehicle on the side of the road approximately
fifteen feet from the defendant. The defendant was
located in a parking lot area near to and open and
visible from the street. The placement of the police
cruiser did not impede the defendant’s movement or
prevent him from leaving in any way. On numerous
occasions, we have stated that an officer stopping near
a person, either in a police cruiser or on foot, without
more, does not impede the person’s movement and,
thus, is not coercive conduct that would cause a reason-
able person to believe he was not free to leave. See,
e.g., State v. Benton, 304 Conn. 838, 845, 43 A.3d 619
(2012) (officers stepping into roadway twenty feet from
defendant did not constitute seizure); State v. Bur-
roughs, supra, 288 Conn. 849–50 (stopping police vehi-
cle behind defendant’s vehicle without activating emer-
gency lights or sirens was not seizure).
   Additionally, Officer DeJesus did not activate his
vehicle’s sirens or overhead lights,11 he did not com-
mand the defendant to halt, and he did not display
any weapons. See State v. Burroughs, supra, 288 Conn.
846–47 (listing such actions as factors that may indicate
coercion). The fact that Officer DeJesus also asked the
defendant his name when he stopped his vehicle does
not turn Officer DeJesus’ conduct into a show of author-
ity. ‘‘[C]ourts have made clear that police officers do
not bring about a seizure merely by asking questions
of a citizen, even when the officer identifies himself as
a police officer . . . . It is axiomatic that the constitu-
tion does not prohibit, or even discourage, healthy,
mutually beneficial intercourse between the public and
the police sworn to protect them.’’ (Citation omitted;
internal quotation marks omitted.) Id., 853, citing Immi-
gration & Naturalization Service v. Delgado, 466 U.S.
210, 215, 104 S. Ct. 1758, 80 L. Ed. 2d 247 (1984); see
also Immigration & Naturalization Service v. Delgado,
supra, 216 (‘‘interrogation relating to one’s identity or
a request for identification by the police does not, by
itself, constitute a . . . seizure’’).12
   Factors to consider in determining whether an offi-
cer’s questioning amounted to a seizure under the state
constitution include the time and place of the encoun-
ter; the officer’s tone of voice, demeanor and choice of
words; and whether there were others in the vicinity.
See State v. Oquendo, 223 Conn. 635, 653, 613 A.2d 1300
(1992) (determining that seizure of defendant occurred
when officer stopped his police cruiser late at night,
stepped out, asked defendant’s name, and commanded
him to approach cruiser when no one else was in area
but companion with whom defendant was walking);
see also State v. James, supra, 237 Conn. 405 (consid-
ering officer’s tone of voice and demeanor in determin-
ing whether police and civilian interaction was consen-
sual). The record does not reflect that Officer DeJesus
issued any command to the defendant when he stopped
the patrol vehicle and asked his name. Rather, his
demeanor and tone of voice were nonconfrontational,
as credited by the trial court and manifested by his
word choice of ‘‘yo, my man . . . .’’ Although the defen-
dant was the only person in the area and it was late at
night, there was nothing coercive about Officer DeJe-
sus’ conduct when he first asked the defendant his
name.
   Similarly unavailing is the defendant’s argument that
he was seized when Officer DeJesus, wearing his police
uniform, exited the patrol vehicle, approached the
defendant, and asked him questions. ‘‘Although we rec-
ognize that a uniformed law enforcement officer is nec-
essarily cloaked with an aura of authority, this cannot,
in and of itself, constitute a show of authority . . . .’’
State v. Burroughs, supra, 288 Conn. 849. Rather, we
must look at the totality of the circumstances. Officer
DeJesus approached the defendant at an angle and did
not block or impede his movement. Cf. State v.
Edmonds, supra, 323 Conn. 52 (patrol cars blocked
defendant’s egress). The trial court found that the offi-
cer had approached the defendant in a nonconfronta-
tional manner. Merely walking toward someone, with-
out more, is not coercive behavior. See, e.g., State v.
Hill, 237 Conn. 81, 91, 675 A.2d 866 (1996) (‘‘[t]he mere
approach by a police officer, either in a police car or
on foot, does not alone constitute a show of authority
sufficient to cause the subject of the officer’s attention
reasonably to believe that he or she is not free to leave’’).
   Additionally, although Officer DeJesus asked the
defendant questions, he did not issue any commands
or display authority. See, e.g., State v. Burroughs, supra,
288 Conn. 853 (‘‘police officers do not bring about a
seizure merely by asking questions’’). The defendant
responds that even if Officer DeJesus’ initial questions
did not constitute a seizure, once he failed to respond to
the questions, Officer DeJesus’ continued questioning
became coercive. This argument fails. Prior to the
defendant’s and Officer DeJesus’ wrestling over the gun,
the entire encounter lasted approximately one minute.
Officer DeJesus asked the defendant his name, whether
he had identification, and from where he was coming.
Although, depending on the circumstances, a command
to provide identification can amount to a seizure, espe-
cially if the officer’s demeanor and tone of voice are
confrontational, the record in the present case does not
reflect that the officer, in a confrontational manner,
commanded the defendant to provide identification.
Moreover, although Officer DeJesus did ask the defen-
dant his name several times, he did so because the
defendant mumbled incoherent responses. Asking
these three general questions—what was the defen-
dant’s name, did he have identification and from where
he was coming—does not amount to questioning that
is so persistent as to be coercive.13 See State v. James,
supra, 237 Conn. 405 (‘‘[p]olice officers do not violate
an individual’s constitutional rights . . . by putting
questions to him if he is willing to listen’’ [internal
quotation marks omitted]); see also Immigration &
Naturalization Service v. Delgado, supra, 466 U.S. 216
(request for identification is not seizure).
   Although police questioning may become coercive
and deemed a seizure under our state constitution if
the interaction between the officer and civilian becomes
nonconsensual; see State v. Edmonds, supra, 323 Conn.
51; the record in this case does not reflect that the
defendant was unwilling to answer Officer DeJesus’
questions. The defendant never asked or attempted to
leave, never requested that questioning cease, and never
indicated that he was unwilling to speak with the offi-
cer. The defendant argues that it was clear, on the basis
of his unresponsive conduct, that he was unwilling to
interact with the officer. The defendant, however, mum-
bled during the course of the encounter, appearing to
attempt to respond to at least some of the officer’s
questions. The record does not reflect any conduct on
the defendant’s part that would have suggested to Offi-
cer DeJesus that he was unwilling to answer the ques-
tions or was asking or attempting to leave.
  Moreover, the defendant has failed to cite a single
case in which this court or any court has held that a
seizure occurred solely on the basis of an officer’s
request to a civilian to identify himself or to provide
identification. Rather, the cases cited by the defendant
in support of his argument that continued questioning
is coercive are distinguishable. In Johnson v. Campbell,
332 F.3d 199, 202–203 (3d Cir. 2003), after a police
officer approached the defendant, who was sitting in
his parked vehicle, the officer did not only persist in
asking the defendant questions, but also issued a com-
mand that the defendant roll down his car window
and provide identification. The defendant in Johnson
complied with the command, thus submitting to the
officer’s show of authority, which constituted a seizure
under the federal constitution. Id., 203, 205–206. The
other cases cited by the defendant, none of which
involves this state’s constitution, either involved an offi-
cer asking a defendant not to leave; United States v.
Richardson, 385 F.3d 625, 630 (6th Cir. 2004) (reason-
able person would not feel free to leave when officer
asked him to stay where he was); or involved a defen-
dant who either asked to leave or attempted to leave
but was prevented from leaving by further questioning.
People v. Morales, 935 P.2d 936, 939–40 (Colo. 1997)
(holding that defendant was not seized when asked
questions about his identity and where he was going,
but that he was seized when he said he was leaving
and police continued to question him about possible
criminal conduct); State v. Stovall, 170 N.J. 346, 358,
788 A.2d 746 (2002) (although initial questioning was
permissible, questioning became seizure when defen-
dant said she wanted to leave and officer asked her to
stay). In contrast, as explained, in the present case,
Officer DeJesus issued no commands, and the defen-
dant did not ask to leave or attempt to leave.
  Under these circumstances, the defendant has failed
to demonstrate that it was objectively reasonable for
him to believe that he was not free to leave prior to
Officer DeJesus’ touching him. Thus, under the state
constitution, the defendant was not seized either when
Officer DeJesus stopped his patrol vehicle or when he
approached the defendant while asking him questions.
Rather, the Appellate Court correctly concluded that
the trial court had properly determined that under both
the federal and state constitutions, the defendant was
seized when Officer DeJesus physically touched him,
which was a show of authority. See, e.g., State v. Kelly,
supra, 313 Conn. 10 (use of physical force constitutes
seizure).
                             II
  Next, we turn to the defendant’s claim that regardless
of when he was seized, Officer DeJesus lacked reason-
able and articulable suspicion to seize him. Specifically,
he argues that Officer DeJesus lacked reasonable and
articulable suspicion that he was the suspect in the
domestic violence incident because his clothing did not
match the description given by the victim to the 911
dispatcher. The defendant contends that the collective
knowledge doctrine; see footnote 8 of this opinion;
which imputes the collective knowledge of the law
enforcement organization to the investigating officer,
applies in this case, and, thus, Officer DeJesus must be
credited with having known all of the details of the
suspect’s description that the victim gave to the 911
dispatcher, regardless of whether those details were
conveyed to the officer.
   The state counters that the trial court and the Appel-
late Court correctly determined that even if the collec-
tive knowledge doctrines applies, the defendant
sufficiently matched the description of the suspect so
as to raise a reasonable and articulable suspicion that
he was the suspect in the domestic violence incident,
especially given the weather, time of day, and the defen-
dant’s proximity in time and location to the crime scene.
Thus, the state contends that the defendant’s seizure
was lawful under both the state and federal constitu-
tions. We agree with the state.
  Under both the fourth amendment to the United
States constitution and article first, §§ 7 and 9, of the
constitution of Connecticut,14 in determining whether
a seizure is lawful, a court must find that the seizure
was supported by reasonable and articulable suspicion
that the individual was engaged in or about to engage
in criminal activity. See, e.g., State v. Groomes, 232
Conn. 455, 467–68, 656 A.2d 646 (1995). ‘‘Reasonable
suspicion is a less demanding standard than probable
cause not only in the sense that reasonable suspicion
can be established with information that is different in
quantity or content [from] that required to establish
probable cause, but also in the sense that reasonable
suspicion can arise from information that is less reliable
to show probable cause.’’ (Internal quotation marks
omitted.) Id., 468.
  ‘‘Reasonable and articulable suspicion is an objective
standard that focuses not on the actual state of mind of
the police officer, but on whether a reasonable person,
having the information available to and known by the
police, would have had that level of suspicion. . . . [I]n
justifying [a] particular intrusion the police officer must
be able to point to specific and articulable facts which,
taken together with rational inferences from those
facts, reasonably warrant that intrusion.’’ (Citations
omitted; internal quotation marks omitted.) State v. Lip-
scomb, 258 Conn. 68, 75, 779 A.2d 88 (2001). ‘‘In evaluat-
ing the validity of such a stop, courts must consider
whether, in light of the totality of the circumstances,
the police officer had a particularized and objective
basis for suspecting the particular person stopped of
criminal activity.’’ (Internal quotation marks omitted.)
Id., 76.
  In considering the totality of the circumstances,
courts consider ‘‘[t]he nature of the crime under investi-
gation, the degree of suspicion, the location of the stop,
the time of day, [and] the reaction of the suspect to the
approach of police . . . . Proximity in the time and
place of the stop to the crime is highly significant in
the determination of whether an investigatory detention
is justified by reasonable and articulable suspicion.
. . . [N]ervous, evasive behavior . . . [also] is a perti-
nent factor in determining reasonable suspicion. . . .
[P]olice officers may reasonably act upon observation
of a series of acts, each of them perhaps innocent in
itself, but which taken together warranted further inves-
tigation.’’ (Citations omitted; internal quotation marks
omitted.) State v. Miller, 137 Conn. App. 520, 539, 48
A.3d 748, cert. denied, 307 Conn. 914, 54 A.3d 179 (2012).
  Moreover, the totality of the circumstances is not
based solely on the observations and knowledge of the
investigating officer, but on the collective knowledge
of the law enforcement organization at the time of the
seizure. See State v. Butler, 296 Conn. 62, 73, 993 A.2d
970 (2010) (applying collective knowledge doctrine to
determination of whether police had reasonable and
articulable suspicion for protective search of defen-
dant’s vehicle). As an initial matter, the defendant urges
this court to extend the collective knowledge doctrine
to include information known by a civilian 911 dis-
patcher. This court has not previously determined
whether the doctrine applies in a situation in which
information is received by a civilian 911 dispatcher and
then relayed to a police officer. Federal Circuit Courts
of Appeals are not in agreement on this question. Com-
pare United States v. Whitaker, 546 F.3d 902, 909–10
n.12 (7th Cir. 2008) (knowledge of civilian 911 dis-
patcher can be imputed to police officer), with United
States v. Colon, 250 F.3d 130, 137–38 (2d Cir. 2001)
(knowledge of 911 dispatcher could not be imputed
to arresting officer when there was no evidence that
dispatcher had special training so as to be capable of
determining whether reasonable suspicion existed).
   In the present case, however, the record is not clear
whether the 911 dispatcher was a civilian dispatcher.
The record reveals only that the victim called 911 and
that the phone was answered by an individual who
responded, ‘‘New Haven 911.’’ Additionally, although
the police dispatcher subsequently provided a descrip-
tion of the suspect via radio to the officers, there is no
evidence regarding whether this dispatcher was the
same person as the 911 dispatcher or whether the dis-
patch communication sent to the officers was sent
through the same dispatch system as the 911 call.
  Moreover, it is unsettled both in this state and under
federal law whether a defendant may use the collective
knowledge doctrine to negate, as opposed to support,
the existence of reasonable and articulable suspicion.
See State v. DeMarco, supra, 311 Conn. 530–33 (holding
that collective knowledge doctrine did not apply to
impute knowledge of defendant’s phone number to
arresting officer for purposes of determining whether
emergency exception to warrant requirement applied,
but not deciding whether collective knowledge doctrine
ever could be used to exonerate defendant); see also
United States v. Hicks, 531 F.3d 555, 560 (7th Cir. 2008)
(collective knowledge doctrine does not apply in efforts
to negate reasonable and articulable suspicion, as even
imputed knowledge that contains inconsistencies can
give rise to reasonable suspicion if police officer’s reli-
ance on it was reasonable); United States v. Holmes, 376
F.3d 270, 277 n.3 (4th Cir. 2004) (collective knowledge
doctrine does not impute uncommunicated exculpatory
knowledge to fellow police officers); Savino v. New
York, 331 F.3d 63, 74 (2d Cir. 2003) (‘‘the doctrine has
traditionally been applied to assist officers in establish-
ing probable cause—not . . . to impute to an officer
facts known to some [other] members of the police
force which exonerate an arrestee’’ [emphasis omitted;
internal quotation marks omitted]); United States v.
Meade, 110 F.3d 190, 197 n.9 (1st Cir. 1997) (declining
to apply collective knowledge doctrine to impute
knowledge to officer who specifically denied knowing
exculpatory fact known by another officer). But see
United States v. Twiss, 127 F.3d 771, 776 (8th Cir. 1997)
(Gibson, J., dissenting) (‘‘it is the collective knowledge
of the officers that is material, and this must apply
to exculpatory evidence, and defeats a conclusion of
probable cause’’). Nevertheless, we need not decide
these issues because, even if we assume that the collec-
tive knowledge doctrine applies in this case, we con-
clude, on the basis of the totality of the circumstances,
including any facts known to the 911 dispatcher, that
Officer DeJesus had a reasonable and articulable suspi-
cion that the defendant had committed the crime
under investigation.
   First, the trial court credited Officer DeJesus’ deter-
mination that because of the rain and darkness, the
defendant’s clothing appeared to sufficiently match the
description of the suspect’s clothing.15 ‘‘The police . . .
are not required to confirm every description of the
perpetrator that is broadcast over the radio. What must
be taken into account is the strength of those points
of comparison which do match up and whether the
nature of the descriptive factors which do not match
is such that an error as to them is not improbable . . . .
Moreover, account must be taken of the possibility that
by . . . efforts of concealment some aspects of the
description may no longer be applicable.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Kyles, 221 Conn. 643, 663, 607 A.2d 355 (1992).
  Although the defendant was wearing dark blue jeans,
a dark grey leather jacket, and a navy blue skullcap,
Officer DeJesus testified at the suppression hearing that
the clothing appeared to him to be all black because
the clothing was soaking wet from the rain, and the
area where the defendant was standing was dark and
poorly lit. Similarly, because of the rain and lighting, it
was difficult for Officer DeJesus to discern any details
about the defendant’s clothing, such as its material.
Although it is true that the defendant was not wearing
a black hoodie or black sweatpants or a fitted grey and
orange hat when he was seized by Officer DeJesus,
even if these discrepancies were obvious to Officer
DeJesus at the time of the seizure—as he had responded
to a 911 call reporting domestic violence—they did not
negate the reasonable and articulable suspicion he had
that the defendant was the suspect. See, e.g., State v.
Gregory, 74 Conn. App. 248, 259–60, 812 A.2d 102 (2002)
(‘‘[g]iven . . . the lack of lighting in the area, combined
with the fact that the description provided was similar,
although not identical, to what the defendant was found
wearing, and that the defendant’s physical characteris-
tics were the same as the [suspect’s] . . . we conclude
that there was a reasonable and articulable suspicion
for the police to detain him’’ [citations omitted]), cert.
denied, 262 Conn. 948, 817 A.2d 108 (2003); see also
State v. Mitchell, 204 Conn. 187, 190, 196, 527 A.2d 1168
(1987) (that defendant was wearing blue sweatpants,
not maroon sweatpants as described by victim, did not
negate reasonable suspicion).
   It may be argued that even in the dark, an orange
hat would not appear black. But, as explained, the Terry
standard does not demand a perfect match in descrip-
tions. See, e.g., State v. Kyles, supra, 221 Conn. 663.
The record reveals that the victim was equivocal about
whether the suspect wore a hat, stating that she
‘‘believed’’ he wore an orange and grey fitted hat.16 She
provided no further details regarding the hat, such as,
for example, whether it was more orange than grey or
vice versa. Even if the suspect was wearing an orange
and grey hat, perhaps the orange portion of the hat
might have been small enough to blend in with the grey
when wet and in the dark. Given the dark and rainy
conditions, and allowing for—as a reasonable
responding police officer might—the possibility of
human error by the victim in relating a detailed descrip-
tion of the perpetrator, we believe that the defendant’s
appearing to match this general report of the perpetra-
tor’s appearance provided Officer DeJesus with a rea-
sonable and articulable suspicion sufficient to pat
him down.
   The defendant responds that even if his clothing
might have appeared from a distance to sufficiently
match the description of the victim’s clothing, once
Officer DeJesus got closer to the defendant, his clothing
should have dispelled any suspicion. As we explained,
the purpose of a Terry stop is to confirm or dispel the
officer’s suspicion that an individual has committed or
is about to commit a crime. See State v. Kyles, supra,
221 Conn. 660. ‘‘The results of the initial stop may arouse
further suspicion or may dispel the questions in the
officer’s mind. If the latter is the case, the stop may go
no further and the detained individual must be free
to go. If, on the contrary, the officer’s suspicions are
confirmed or are further aroused, the stop may be pro-
longed and the scope enlarged as required by the cir-
cumstances.’’ (Internal quotation marks omitted.) State
v. Mitchell, supra, 204 Conn. 197.
   The defendant’s argument that Officer DeJesus’ sus-
picions should have been dispelled upon viewing his
clothing up close is unpersuasive on the record before
this court. The present case is distinguishable from the
case cited by the defendant in which there was evidence
that, upon approaching the defendant, the officer could
see that the defendant’s appearance did not match the
description of the suspect, thereby dispelling any rea-
sonable suspicion the officer had that the defendant
was the suspect. See United States v. Watson, 787 F.3d
101, 105 (2d Cir. 2015) (holding that reasonable suspi-
cion to detain individual whom police officer mistak-
enly believed was robbery suspect no longer existed
once officer got close enough to observe individual
clearly and see that individual did not match description
of robbery suspect). In the present case, there is no
evidence that as Officer DeJesus got closer to the defen-
dant, his observations changed regarding the defen-
dant’s clothing. Rather, he consistently testified that
the defendant’s clothing appeared to him to be all black
and that it was hard to see. The trial court credited this
testimony and, thus, so must we.17 See, e.g., State v.
DeMarco, supra, 311 Conn. 520 (‘‘[w]e must defer to
the trier of fact’s assessment of the credibility of the
witnesses that is made on the basis of its firsthand
observation of their conduct, demeanor and attitude’’
[internal quotation marks omitted]).
    Second, any doubt caused by the discrepancies in
the description of the clothing was negated by the defen-
dant’s geographical and temporal proximity to the crime
scene. See State v. Miller, supra, 137 Conn. App. 539–40
(although defendant was wearing windbreaker, not
puffy black jacket, officer still had reasonable suspicion
because of ‘‘defendant’s lone presence, close in tempo-
ral and physical proximity to the scene of the burglary’’);
see also State v. Kyles, supra, 221 Conn. 661 n.11
(‘‘[p]roximity in time and place of the stop to the crime
is highly significant in the determination of whether an
investigatory detention is justified by reasonable and
articulable suspicion’’ [internal quotation marks omit-
ted]); State v. Carter, 189 Conn. 611, 616–17, 458 A.2d
369 (1983) (same). The defendant was located within
one minute’s walking distance from the crime scene a
few minutes after the 911 call in which the victim stated
that the suspect remained in the surrounding area.
  The defendant counters that his location did not cre-
ate reasonable and articulable suspicion because the
crime occurred fifteen minutes prior to the 911 call,
and, thus, it was not reasonable to assume that the
suspect remained nearby; see Bennett v. United States,
26 A.3d 745, 753 (D.C. 2011) (‘‘the lapse in time between
when the robbery occurred and when the stop occurred
was long enough that it did not reasonably support
an inference that [the] appellant was involved in the
robbery because of . . . his proximity to the crime
scene’’); or alternatively, Officer DeJesus should have
known that the suspect remained outside the victim’s
house in the bushes, not down the street. We find nei-
ther argument persuasive.
   The fact that the defendant was not located directly
in front of or in the bushes near the victim’s home does
not negate the significance of the defendant’s geograph-
ical proximity to the scene of the crime. The police are
allowed to take into account the possibility that, in the
time between the crime and when they received the
dispatch call about the crime, a suspect might have
changed locations and not remained stagnant. In
determining the significance of a defendant’s geographi-
cal proximity to a crime scene, the appellate courts
of this state have considered whether the defendant’s
location was someplace where the suspect might rea-
sonably be on the basis of the amount of time that
passed since the occurrence of the crime. See State v.
Kyles, supra, 221 Conn. 661 (defendant’s ‘‘vehicle was
sighted less than ten minutes and two miles from the
crime scene’’); State v. Manousos, 179 Conn. App. 310,
322, 178 A.3d 1087 (officer sighted defendant twenty
seconds after receiving dispatch and within 300 feet of
crime scene), cert. denied, 328 Conn. 919, 181 A.3d 93
(2018); see also State v. Rodriguez, 239 Conn. 235, 246,
684 A.2d 1165 (1996) (reasonable suspicion created by
‘‘the fact that the short distance from the crime scene
easily could have been traveled on foot in the time
intervening since the crime’’). Thus, the defendant’s
geographical proximity to the crime scene is a factor
supporting reasonable and articulable suspicion that he
committed the crime under investigation.
   The defendant counters that because the victim had
reported that the suspect was outside her home in the
bushes, it would have been more reasonable for Officer
DeJesus first to drive to the scene of the crime to deter-
mine whether the suspect remained there. Although
such action might be reasonable, we do not agree that
it makes Officer DeJesus’ decision to first investigate
the defendant unreasonable. First, the victim had
reported that she could hear the suspect talking in the
area near her home, but she could not see him from
her window and speculated that he might be in the
bushes or hiding in some other dark area. Officer
DeJesus came upon the defendant in a dark area, talking
on a cell phone, in the area of the victim’s home. The
defendant’s location was consistent with the location
of the suspect as reported by the victim. Second, if an
officer is required to first proceed to the crime scene
before investigating suspicious circumstances, an offi-
cer may risk losing key evidence. For example, if the
defendant in this case had been the suspect but the
officer was required to first go to the victim’s home,
the defendant may have left the area by the time the
officer realized the suspect no longer was located out-
side the victim’s home. Third, Officer DeJesus testified
at the suppression hearing that at the time of the stop,
he was aware that other police units had been dis-
patched and were on their way to the scene of the
crime. Thus, he knew that if the suspect remained at the
scene of the crime, other officers would apprehend him.
  Similarly, the defendant’s argument regarding the
lapse in time between the crime and his seizure by
Officer DeJesus is unpersuasive. Although the crime
occurred fifteen minutes before the 911 call, the 911
call was made within a matter of minutes before the
seizure. During the 911 call, the victim stated that the
suspect was still in the area because she could hear
him talking. Thus, Officer DeJesus knew that the sus-
pect had been outside the victim’s home a few minutes
prior to seeing the defendant. As such, the lapse in time
between the commission of the crime and the seizure
does not negate the significance of the defendant’s prox-
imity in time to the scene of the crime.
   The defendant also was the only person in the area
late at night in the pouring rain. See, e.g., United States
v. McCargo, 464 F.3d 192, 197 (2d Cir. 2006) (reasonable
suspicion existed to stop suspect, who was walking
alone with no other pedestrians about, approximately
200 feet west of crime scene just minutes after reported
burglary attempt), cert. denied, 552 U.S. 1042, 128 S.
Ct. 645, 169 L. Ed. 2d 515 (2007); State v. Manousos,
supra, 179 Conn. App. 323 (‘‘[T]he defendant was the
only person on foot in the area. . . . This fact further
supports a finding of reasonable suspicion.’’). The
defendant responds that his standing alone in the early
hours of the morning in the rain in a ‘‘high crime’’
neighborhood is insignificant because he was in a popu-
lated neighborhood, it was not inconceivable that peo-
ple would be outside in the early morning, and he was
merely talking on his cell phone, a commonplace activ-
ity. Although the defendant’s conduct may be viewed
as innocent and commonplace, ‘‘[w]e do not consider
whether the defendant’s conduct possibly was consis-
tent with innocent activity but, rather, whether the
rational inferences that can be derived from it reason-
ably suggest criminal activity to a police officer.’’ (Inter-
nal quotation marks omitted.) State v. Peterson, 320
Conn. 720, 731, 135 A.3d 686 (2016). In the present case,
Officer DeJesus knew, or is credited with knowing, that
the suspect was in the vicinity of the crime and that
the victim had heard him talking. The defendant was
the only person in the vicinity, alone, in the dark, talking
on his cell phone at approximately 4:30 a.m. Such facts
support a finding of reasonable and articulable sus-
picion.
   Nevertheless, we agree with the defendant that the
nature of the neighborhood should not determine the
extent of a person’s constitutional rights. Although it
is true under the federal constitution that the nature of
the area where a person was detained may be consid-
ered as part of the totality of the circumstances analysis;
State v. Nash, 278 Conn. 620, 634–35, 899 A.2d 1 (2006);
we have cautioned against overreliance on an individu-
al’s location in a neighborhood plagued by crime. See
State v. Edmonds, supra, 323 Conn. 68–69; State v. Ben-
ton, supra, 304 Conn. 848 n.7. In general, resort to short-
hand terms such as ‘‘high crime neighborhood’’ are not
particularly helpful to the required analysis and can
have the deleterious effect of increasing—rather than
decreasing—the risk of arbitrary intrusions upon inno-
cent citizens. Officers may not pat down a neighbor-
hood’s residents under the assumption that criminal
activity might be afoot merely because the neighbor-
hood is plagued by crime. See State v. Oquendo, supra,
223 Conn. 655 n.11 (‘‘[a] history of past criminal activity
in a locality does not justify suspension of the constitu-
tional rights of everyone, or anyone, who may subse-
quently be in that locality’’ [internal quotation marks
omitted]). For the nature of the neighborhood to be
relevant to the totality of the circumstances analysis,
officers must specifically identify the nature of the
neighborhood and the types of crimes associated with it
that give rise to the officer’s reasonable and articulable
suspicion that this particular defendant engaged in the
crime under investigation.18 See United States v. Wright,
582 F.3d 199, 220–21 (1st Cir. 2009) (‘‘[T]he evidence
relevant to a high crime area finding ordinarily should
include some combination of factors showing a link
between the incidence of specific criminal activity in
the area and the police officers’ suspicions about the
defendant. . . . A high incidence of crime in an area
may provide such a link when the evidence establishes
a similarity between the crimes that most commonly
occur there and the crime suspected in the instant case.
. . . [There must be] a ‘nexus’ between the crime preva-
lent in the area and the crime suspected . . . .’’ [Cita-
tions omitted.]), cert. denied, 559 U.S. 1021, 130 S. Ct.
1919, 176 L. Ed. 2d 390 (2010).
  In the present case, Officer DeJesus testified that the
area in which the alleged domestic violence incident
occurred was known for narcotics, prostitution, and
violence in general. Officer DeJesus never testified that
the nature of the neighborhood contributed to his suspi-
cion that the defendant was the suspect.19 Such testi-
mony is lacking because nothing about the nature of
the neighborhood made it any more or less likely that
the defendant was the suspect in the domestic violence
incident to which the officer was responding. Officer
DeJesus did not stop the defendant on the basis of the
characteristics of the neighborhood; he stopped the
defendant because there was a reported domestic
assault in that particular area, and he believed that the
defendant fit the description of the perpetrator.
  In fact, the trial court in the present case did not
rely on this factor in determining whether there was
reasonable and articulable suspicion for the seizure.
Similarly, we do not find the fact that the defendant
was in a neighborhood known for violence, narcotics,
and prostitution significant to the determination of rea-
sonable and articulable suspicion to seize him. Specifi-
cally, the fact that he was standing alone in such a
neighborhood did not connect him in any way to the
crime under investigation. Rather, it was the defen-
dant’s location so close to the alleged crime scene that
supported the officer’s reasonable and articulable suspi-
cion, without considering the nature of the neigh-
borhood.
   Despite these circumstances supporting reasonable
and articulable suspicion, the defendant counters that
other circumstances should have dispelled suspicion.
Specifically, the defendant argues that because his
behavior was indicative of his having been under the
influence of alcohol or a controlled substance and the
victim did not report that the suspect was inebriated,
Officer DeJesus should have known that he could not
have been the suspect. The fact that a victim or witness
fails to report a particular detail about a suspect, how-
ever, does not mean that the unreported detail necessar-
ily must dispel suspicion.
   Additionally, the defendant argues that Officer
DeJesus’ suspicion should have been dispelled when
he stated that his name was Michael, not ‘‘O.’’ Officer
DeJesus, however, was not required to accept the defen-
dant at his word under these circumstances, and the
defendant never produced any identification to verify
his identity. See, e.g., State v. Rodriguez, supra, 239
Conn. 249–50 (‘‘understandably unwilling to rely on the
honor system under the circumstances, [the officer]
asked the defendant for identification in order to verify
the name he had given’’). Moreover, Officer DeJesus
testified that he had difficulty understanding the defen-
dant’s mumbled responses and thought he had said
something like Michael but was unsure. Under these
circumstances, the defendant’s actions did not serve
to dispel Officer DeJesus’ reasonable and articulable
suspicion that the defendant committed the crime
under investigation.
  Thus, on the basis of the totality of the circumstances,
including the similarities in clothing, the geographical
and temporal proximity to the crime scene, the time of
day, and the defendant’s location, Officer DeJesus had
reasonable and articulable suspicion to seize the defen-
dant. Therefore, the Appellate Court properly con-
cluded that the trial court had correctly determined
that the seizure was lawful under both the state and
federal constitutions.
                           III
    Finally, the defendant claims that even if his seizure
was lawful, the subsequent patdown during which his
gun was found was unlawful under both the state and
federal constitutions20 because Officer DeJesus lacked
reasonable and articulable suspicion that he might be
armed and dangerous. Specifically, he argues that the
violent nature of the crime under investigation could
not provide reasonable suspicion because it should
have been clear to Officer DeJesus that he did not match
the description of the suspect and because he said his
name was Michael, not ‘‘O.’’ He argues that to the extent
that Officer DeJesus believed that he matched the
description of the suspect, Officer DeJesus knew, under
the collective knowledge doctrine, that the suspect was
not armed, thereby dispelling any suspicion that he
might be armed. He further argues that his behavior was
not suspicious and that to the extent that he appeared
intoxicated, such behavior did not create reasonable
suspicion that he might be armed and dangerous. He
argues that mumbling alone did not create suspicion
of his being armed and that his unwillingness to answer
Officer DeJesus’ questions could not be used against
him to justify the patdown. See Florida v. Royer, 460
U.S. 491, 497–98, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983)
(‘‘[t]he person approached, however, need not answer
any question put to him . . . and his refusal to listen or
answer does not, without more, furnish those grounds’’
[citations omitted]).
   The state counters that the trial court and the Appel-
late Court correctly determined that Officer DeJesus
had reasonable and articulable suspicion that the defen-
dant might be armed and dangerous on the basis of
the totality of the circumstances. Specifically, the state
argues that reasonable and articulable suspicion was
supported by the violent nature of the crime under
investigation in light of the defendant’s having suffi-
ciently matched the description of the suspect, and the
defendant’s proximity to the crime scene, the time of
day, and his location, appearance, and behavior. The
state emphasizes the fact that the defendant was stand-
ing alone, late at night, in the pouring rain and close
to the crime scene while appearing to be intoxicated.
We agree with the state that Officer DeJesus had reason-
able and articulable suspicion that the defendant might
be armed and dangerous, principally on the basis of
the defendant’s link to a violent crime, specifically, the
report of a domestic violence incident that involved the
choking of the victim.
  Under both the state and federal constitutions, ‘‘[d]ur-
ing the course of a lawful investigatory detention, if the
officer reasonably believes that the detained individual
might be armed and dangerous, he or she may under-
take a patdown search of the individual to discover
weapons.’’ State v. Wilkins, supra, 240 Conn. 495–96.
The weapon need not be a gun or be illegally possessed;
rather, the officer must have reasonable and articulable
suspicion only that the detained individual might be
armed with some form of a weapon that might be used
against the officer. See Terry v. Ohio, supra, 392 U.S.
29 (patdown must be ‘‘reasonably designed to discover
guns, knives, clubs, or other hidden instruments for the
assault of the police officer’’).
   The defendant contends that Officer DeJesus’ deci-
sion to pat him down was not based on reasonable
suspicion but on his subjective belief that all suspects
should be patted down. It is true that Officer DeJesus
testified at the suppression hearing that ‘‘I pat every-
body down. . . . I pat ‘em down for my safety.’’ We
emphatically disapprove of Officer DeJesus’ stated
practice of patting everyone down and strongly caution
against such practices. We echo the thoughtful warning
by the Appellate Court that ‘‘such a practice [presents]
a high risk of being an unconstitutional intrusion’’; State
v. Lewis, supra, 173 Conn. App. 849 n.6; and by Chief
Justice Robinson in his concurring opinion in the pres-
ent case that ‘‘indiscriminately frisking people without
the requisite objective justification to do so . . . con-
tributes to the erosion of the trust between our citizens
and law enforcement officers.’’
   Nevertheless, whether a patdown is supported by
reasonable and articulable suspicion is an objective
standard and is not based on an officer’s subjective
beliefs. State v. Wilkins, supra, 240 Conn. 496 (‘‘[r]ea-
sonable and articulable suspicion is an objective stan-
dard that focuses not on the actual state of mind of the
police officer, but on whether a reasonable person,
having the information available to and known by the
police, would have had that level of suspicion’’ [internal
quotation marks omitted]). Like the determination of
the legality of a stop, as explained in part II of this
opinion, ‘‘[i]n ascertaining whether reasonable suspi-
cion existed for the patdown search, the totality of the
circumstances—the whole picture—must be taken into
account.’’ (Internal quotation marks omitted.) State v.
Mann, 271 Conn. 300, 323, 857 A.2d 329 (2004). Unlike
the determination of the legality of a stop, however,
the purpose of a patdown search is not to confirm
or dispel suspicion of criminal activity but, rather, to
confirm or dispel suspicion that a suspect is armed and
dangerous. See State v. Clark, 255 Conn. 268, 282, 764
A.2d 1251 (2001) (explaining that purpose of patdown
search is ‘‘to ensure [the officer’s] own safety and the
safety of others nearby’’ and, thus, patdown search may
only be as intrusive as necessary to protect safety of
investigating officer).
  One factor the court may consider is the nature of
the crime under investigation. See, e.g., State v. Nash,
supra, 278 Conn. 635–36; see State v. DelValle, 109 Conn.
App. 143, 154, 950 A.2d 603 (‘‘an officer’s impressions
about a suspect’s connection to violent crime . . . may
be considered in the totality of circumstances that sup-
port a finding of reasonable suspicion’’), cert. denied,
289 Conn. 928, 958 A.2d 160 (2008); see also United
States v. Scott, 270 F.3d 30, 41 (1st Cir. 2001) (‘‘[w]hen
the officer suspects a crime of violence, the same infor-
mation that will support an investigatory stop will with-
out more support a frisk’’), cert. denied, 535 U.S. 1007,
122 S. Ct. 1583, 152 L. Ed. 2d 501 (2002).
   And, specifically, courts have held that officers appro-
priately may consider the nature of the crime under
investigation when the crime involves domestic vio-
lence. See United States v. Mouscardy, 722 F.3d 68, 75
(1st Cir. 2013) (holding that reasonable suspicion to
pat down defendant was supported by fact that defen-
dant was suspect in case involving man who beat
woman with whom he had relationship); United States
v. Sanchez, 519 F.3d 1208, 1211, 1216 (10th Cir.) (holding
that police officers reasonably suspected that suspect
might be armed and dangerous on basis of report that
suspect had slapped woman during alleged domestic
violence incident), cert. denied, 555 U.S. 870, 129 S. Ct.
167, 172 L. Ed. 2d 121 (2008). There is a split of authority,
however, as to whether the fact that the crime under
investigation involves domestic violence by itself is suf-
ficient, under the federal constitution, to support a find-
ing of reasonable and articulable suspicion to justify a
patdown. Some courts have held that the inherent
nature of the act of domestic violence itself justifies
the patdown of a suspect under investigation for such
a crime. See United States v. Mouscardy, supra, 75
(‘‘The officers were responding to a report of a man
beating a woman in the street. When an officer has
a reasonable suspicion that a crime of violence has
occurred, ‘the same information that will support an
investigatory stop will without more support a frisk.’ ’’
[Emphasis omitted.]); Goodson v. Corpus Christi, 202
F.3d 730, 738 (5th Cir. 2000) (‘‘[i]f [the defendant] met
the description [of the suspect in a domestic violence
case], then [the officer] would have reasonable suspi-
cion to suspect [the defendant] of having committed
an assault, and would therefore have reasonable suspi-
cion to frisk him’’); People v. Mascarenas, 972 P.2d 717,
721 (Colo. App. 1998) (holding that there was reason-
able suspicion to support patdown under Terry in
domestic violence case even though victim stated that
altercation did not involve weapon because ‘‘the offi-
cers knew that domestic violence situations were par-
ticularly dangerous . . . [and] they had been
instructed to conduct [patdown] searches in such situa-
tions ‘for . . . safety to make sure they don’t have . . .
weapons so they won’t harm themselves or the offi-
cers’ ’’), cert. denied, Colorado Supreme Court, Docket
No. 98SC851 (March 15, 1999); Williams v. State, 214
Ga. App. 101, 102, 446 S.E.2d 792 (1994) (in case in
which defendant was suspected of hitting girlfriend,
‘‘[i]t was not unreasonable for [the officer] to anticipate
that [the] defendant, who was suspected of having
recently committed an assault and battery, might be
armed’’); see also Thomas v. Dillard, 818 F.3d 864, 892
(9th Cir. 2016) (Bea, J., concurring in part and dissenting
in part) (‘‘[W]e have repeatedly [and correctly] recog-
nized the unique dangers law enforcement officers face
when responding to domestic violence calls—including
the inherent volatility of a domestic violence scene, the
unique dynamics of battered victims seeking to protect
the perpetrators of abuse, the high rate of assaults on
officers’ person[s], and the likelihood that an abuser
may be armed. I would therefore hold that the domestic
violence nature of the call can alone give rise to reason-
able suspicion necessary to justify a Terry frisk.’’
[Emphasis omitted.]).
   One reason for these holdings is that ‘‘domestic vio-
lence calls are associated with weapons frequently
enough that an officer can form a reasonable suspicion
that a suspect might be armed based on the domestic
violence nature of the call.’’ (Emphasis in original.)
Thomas v. Dillard, supra, 818 F.3d 899 (Bea, J., concur-
ring in part and dissenting in part). Specifically, data
reports from the Federal Bureau of Investigation show
that ‘‘thousands of police officers are assaulted every
year while responding to domestic violence disputes.
One in every five of these assaults involves a deadly
weapon (a firearm, a knife, or another ‘dangerous
weapon’).’’ Id. (Bea, J., concurring in part and dissenting
in part).
   In contrast, however, other courts have held that
although the nature of the crime under investigation
may be considered, the label of ‘‘domestic violence,’’
standing alone, does not automatically create reason-
able suspicion that a suspect is armed and dangerous.
Rather, reasonable suspicion must be based on specific
facts that establish that the suspect may be armed and
dangerous. See id., 885–86 (‘‘Domestic violence encom-
passes too many criminal acts of varying degrees of
seriousness for an officer to form reasonable suspicion
[that] a suspect is armed from that label alone. Unless
an officer can point to specific facts that demonstrate
reasonable suspicion that the individual is armed and
dangerous, the [f]ourth [a]mendment tolerates no frisk.
. . . The domestic violence nature of a call is certainly
relevant to an officer’s assessment of whether to con-
duct a search for weapons. . . . [But] [t]he officer’s
decision to conduct a frisk must be based on the totality
of the circumstances, including the full nature and con-
text of the call and the facts the officer actually observes
on the scene.’’ [Citations omitted; internal quotation
marks omitted.]); State v. Warren, 37 P.3d 270, 273 n.3
(Utah App. 2001) (‘‘[o]nly where there is a reasonable
suspicion of criminal activity and the nature of the crime
suggests an increased likelihood that the suspect is
armed can a frisk be justified’’).
   We are not constrained in the present case to decide
whether a report of domestic violence in itself suffices
to justify a patdown once the officer has a reasonable,
articulable suspicion to stop a domestic violence sus-
pect. Rather, even if we assume that the label of domes-
tic violence does not by itself automatically justify a
patdown search, we conclude, as the trial court did,
that the specific facts of the alleged incident raised
reasonable and articulable suspicion that the suspect
might be armed and dangerous. Officer DeJesus was
not only aware that the suspect was under investigation
for domestic violence, but also was aware that the
alleged domestic violence included choking—a particu-
larly violent crime. Indeed, Officer DeJesus testified at
the suppression hearing that one reason he patted down
the defendant was because the crime under investiga-
tion was domestic violence that involved the choking
of the victim.21
   For the reasons we will explain in greater detail, we
determine that because the defendant was suspected
of committing a violent crime—an act of domestic vio-
lence that involved choking—and because of his tempo-
ral and geographical proximity to the crime scene, the
investigating officer had reasonable and articulable sus-
picion that the defendant might have been armed and
dangerous. If the suspect was attempting to assert his
dominance over his female victim through choking—a
violent and potentially lethal act; see A. Kippert, Domes-
tic Shelters, ‘‘Abusers Use Suffocation as a Power
Move,’’ (December 3, 2018), available at https://
www.domesticshelters.org/articles/identifying-abuse/
abusers-use-suffocation-as-a-power-move (last visited
October 23, 2019) (‘‘abusers strangle their victims as a
way to exert power and control over them—they want
their victims to know they can kill them at any time’’);
it was reasonable for the officer to suspect that the
defendant also might be in possession of some weapon
(gun or otherwise), which, given the volatile nature of
the situation, he might use against the officer.
   Research studies suggest a strong correlation
between choking and future escalated violence involv-
ing the use of weapons. See id. (‘‘[s]tudies show most
victims [of domestic violence] in the United States are
killed by the use of a firearm, but before they are shot,
at least 50 percent are strangled’’ [internal quotation
marks omitted]); see also N. Glass et al., ‘‘Non-Fatal
Strangulation Is an Important Risk Factor for Homicide
of Women,’’ 35 J. Emergency Med. 329, 333 (2008)
(‘‘strangulation . . . is a significant predictor for future
lethal violence’’); C. Gwinn, ‘‘Men Who Strangle Women
Also Kill Cops,’’ 19 Domestic Violence Rep. 85, 85 (2014)
(research shows that ‘‘a man who strangles a woman
once is 800 [percent] more likely to later kill her’’).
The fact that choking may be the penultimate step to
violence involving the use of a weapon does not negate
an officer’s concern that the suspect ‘‘might’’ have some
form of a weapon, which the suspect might use on a
police officer when confronted. See Thomas v. Dillard,
supra, 818 F.3d 897 (Bea, J., concurring in part and
dissenting in part) (‘‘an officer investigating a report of
‘simple battery’ may well find that the domestic violence
has escalated to assault with a deadly weapon by the
time the police arrive’’). Indeed, because domestic vio-
lence situations are volatile situations in which the sus-
pect at any moment may escalate the violence; see, e.g.,
Tierney v. Davidson, 133 F.3d 189, 197 (2d Cir. 1998)
(‘‘[c]ourts have recognized the combustible nature of
domestic disputes’’); it is reasonable for an officer to
suspect that the perpetrator might be armed and danger-
ous, even if a weapon was not used in the reported
assault. See Fletcher v. Clinton, 196 F.3d 41, 50 (1st
Cir. 1999) (noting that domestic violence situations are
especially volatile, which officers understand because
they know that ‘‘violence may be lurking and explode
with little warning’’).
   Because a domestic violence incident involving chok-
ing increases the probability that the suspect might be
armed with a weapon, be it a gun or other kind of
weapon, it also creates reasonable suspicion that the
suspect might threaten the safety of the officer. Studies
show that there is a strong link between domestic vio-
lence cases in which the suspect is armed and officers
are killed or shot in the line of duty. See Mattos v.
Agarano, 661 F.3d 433, 450 (9th Cir. 2011) (‘‘more offi-
cers are killed or injured on domestic violence calls
than on any other type of call’’), cert. denied, 566 U.S.
1021, 132 S. Ct. 2684, 183 L. Ed. 2d 45 (2012), and cert.
denied, 566 U.S. 1021, 132 S. Ct. 2682, 183 L. Ed. 2d 45
(2012), and cert. denied sub nom. Daman v. Brooks,
566 U.S. 1030, 132 S. Ct. 2681, 183 L. Ed. 2d 62 (2012),
and cert. denied sub nom. Brooks v. Daman, 566 U.S.
1021, 132 S. Ct. 2682, 183 L. Ed. 2d 45 (2012); Thomas
v. Dillard, supra, 818 F.3d 898 (Bea, J., concurring in
part and dissenting in part) (‘‘31.7 percent of assaults
on police officers in 2011 occurred while answering
domestic violence type radio calls, and 12.7 percent of
the [seventy-two] officers killed in 2011 were answering
domestic violence calls’’ [internal quotation marks omit-
ted]); see also Thomas v. Dillard, supra, 899 (Bea, J.,
concurring in part and dissenting in part) (‘‘[T]housands
of police officers are assaulted every year while
responding to domestic violence disputes. One in every
five of these assaults involves a deadly weapon [a fire-
arm, a knife, or another ‘dangerous weapon’].’’); C.
Gwinn, supra, 19 Domestic Violence Rep. 85 (‘‘14 [per-
cent] of officers killed in the line of duty are killed in
domestic violence or ‘domestic dispute’ incidents’’).
  The perpetrator in the present case was suspected
of committing a violent crime—domestic violence
involving choking. The defendant, in turn, was discov-
ered in close geographical proximity to the crime scene,
with an appearance generally matching the description
of the perpetrator only minutes after the reported
assault on the victim and only seconds after the perpe-
trator was last heard near the victim’s home. As
explained, situations involving domestic violence are
highly volatile; violence may break out at any moment
with little to no warning. See Fletcher v. Clinton, supra,
196 F.3d 50 (‘‘violence may be lurking and explode with
little warning’’); see also Tierney v. Davidson, supra,
133 F.3d 197 (‘‘[c]ourts have recognized the combustible
nature of domestic disputes’’). Upon seeing a police
officer, a suspect may believe that the victim called the
police, reigniting the situation and possibly escalating
the level of violence against both the victim and the
officer. See Thomas v. Dillard, supra, 818 F.3d 900 (Bea,
J., concurring in part and dissenting in part) (‘‘[E]ven
if the initial violence has subsided, it is not uncommon
for the perpetrator . . . to erupt into sudden violence
or anger at an officer responding to a domestic violence
call. . . . If that occurs, the seemingly calm scene can
turn dangerous or deadly [if weapons are present] in a
matter of seconds.’’ [Citations omitted.]). In light of the
volatile nature of domestic violence incidents, when
there has been little to no passage of time between the
incident and the patdown, a suspect’s temporal and
geographical proximity to the crime scene supports
reasonable and articulable suspicion that the suspect
might be armed and dangerous.
  In the present case, only about fifteen minutes had
passed since the choking occurred and only about one
minute had passed since the suspect had been outside
the victim’s apartment. Although the passage of a suffi-
cient period of time or the creation of geographical
distance may in some cases negate reasonable and arti-
culable suspicion because temporal and geographical
distance may serve to defuse the volatile nature of the
incident; see State v. White, 856 P.2d 656, 657, 664 and
n.10 (Utah App. 1993) (finding no reasonable suspicion
to pat down defendant when domestic incident was
not ongoing but, rather, had occurred earlier in day at
another location); the passage of such a minimal
amount of time in the present case did not negate but,
rather, supported the officer’s suspicion—violence
could have reignited and escalated at any moment.
Moreover, the fact that there possibly was an innocent
explanation for the defendant’s proximity to the crime
scene does not invalidate the officer’s reasonable and
articulable suspicion. See, e.g., State v. Peterson, supra,
320 Conn. 731 (‘‘[w]e do not consider whether the defen-
dant’s conduct possibly was consistent with innocent
activity’’). Accordingly, the fact that the defendant rea-
sonably was suspected of committing a violent crime—
an act of domestic violence involving choking—coupled
with his temporal and geographical proximity to the
crime scene, supported reasonable and articulable sus-
picion that he might have been armed and dangerous.
   We find unavailing the defendant’s argument that the
nature of the crime under investigation cannot be taken
into account because he did not match the description
of the suspect, as discussed in part II of this opinion.
The defendant responds that if Officer DeJesus believed
he was the suspect, he did not have reasonable suspi-
cion that he might be armed because Officer DeJesus
knew from the 911 call that the suspect was unarmed.
Even if, under the collective knowledge doctrine, Offi-
cer DeJesus is credited with knowing the details of the
911 call, including the victim’s stated belief that the
suspect was unarmed, such knowledge does not detract
from the reasonable and articulable suspicion that Offi-
cer DeJesus had to justify the seizure of the defendant.
In response to a question by the 911 dispatcher about
whether her assailant was armed, the victim stated that
the suspect had no weapons. All this means, however,
is that the suspect had no weapons that the victim knew
of, not that the suspect was unarmed. Additionally,
there was no way for Officer DeJesus to know whether
the suspect had acquired a weapon in the interim
between the commission of the crime and the seizure.
  Accordingly, in light of the nature of the crime under
investigation22—a domestic violence incident involving
choking—and the defendant’s geographical and tempo-
ral proximity to the crime scene, the patdown of the
defendant was supported by reasonable and articulable
suspicion. Therefore, the Appellate Court properly con-
cluded that the trial court had correctly determined
that the patdown was lawful under both the federal and
state constitutions.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
     Notably, in denying the defendant’s motion to suppress evidence of a
gun that the police had found on his person, the trial court did not rely on the
character of the neighborhood to justify the initial seizure of the defendant.
   2
     The trial court’s memorandum of decision denying the defendant’s
motion to suppress states that the alleged crime occurred ‘‘only moments
before Officer [Milton] DeJesus encountered the defendant . . . .’’ Both
parties concede that this is not entirely accurate; the record establishes that
the victim did not place the 911 call until approximately fifteen minutes
after the alleged crime occurred.
   3
     In accordance with our policy of protecting the privacy interests of the
victim of family violence, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes §§ 46b-
38a (1) and (2) (F) and 54-86e.
   4
     The dispatcher appeared to interpret this statement by the victim to
mean that the victim and the suspect were involved in some form of an
intimate relationship. The defendant does not dispute that the 911 dispatcher
understood the victim to be reporting a domestic violence incident, regard-
less of the specific nature of the relationship between the victim and suspect.
   5
     The record does not reflect whether the dispatcher who sent out the
call to the officers was the same person as or had any connection to the
New Haven 911 dispatcher.
   6
     Officer DeJesus testified at the suppression hearing that he grew up in
the area and that the neighborhood had ‘‘a lot of prostitution, a lot of
narcotics . . . transactions.’’ In that area, he previously had made numerous
arrests for drug related violations, weapons violations, and violence in gen-
eral. The trial court accepted Officer DeJesus’ testimony that the area of
the alleged crime was a high crime neighborhood. The defendant in his
briefs on appeal to this court does not challenge that finding.
   7
     At the suppression hearing, Officer DeJesus explained his reasons for
patting down the defendant: ‘‘[W]hen I, initially, I asked him what’s his
name, his response, like I said, was not clear. He was mumbling. Not only
that, it’s just the way his—his movements are. It’s four o’clock in the morning.
I’m by myself. I have to use my common sense.’’ He also explained that his
response was due in part to the fact that the crime he was investigating
involved choking and domestic violence, and that the defendant’s mumbling,
inattentiveness, and avoidance of eye contact made him appear guarded.
   We note that Officer DeJesus also stated that his standard procedure
was to ‘‘pat down everyone.’’ Although we conclude that the defendant’s
constitutional rights were not violated, we do not condone this overbroad
practice. See part III of this opinion.
   8
     Under the collective knowledge doctrine, in determining whether there
is reasonable and articulable suspicion to search or seize a person, the
arresting officer is credited with knowing, constructively, all that the law
enforcement organization knew at the time of the seizure. State v. Butler,
296 Conn. 62, 72–74, 993 A.2d 970 (2010).
   9
     Even if the defendant had been seized prior to being touched by the
officer, such a seizure would have been proper because the officer would
have had reasonable and articulable suspicion of criminal activity. As
explained in part II of this opinion, throughout the officer’s encounter with
the defendant, the officer believed, and the trial court credited, that the
defendant appeared to match the description of the suspect in a domestic
violence incident that occurred in close geographical and temporal proximity
to where the defendant was located and when the incident occurred, respec-
tively. See footnote 17 of this opinion. Thus, even if the defendant had been
seized when Officer DeJesus first called out to him, first questioned him,
or asked him for identification, the totality of the circumstances—specifi-
cally, the defendant’s appearing to match the description of the suspect,
his geographical and temporal proximity to the crime scene, and his being
the only person in the area at 4:20 a.m.—established reasonable and articula-
ble suspicion.
   10
      Prior to 1991, the same test was applied under the federal constitution
and the Connecticut constitution to determine when a stop occurs as Con-
necticut continues to apply today. See State v. Oquendo, 223 Conn. 635,
646–47, 613 A.2d 1300 (1992). However, in California v. Hodari D., 499 U.S.
621, 626, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991), the United States Supreme
Court abandoned this test and adopted its current test, requiring physical
force or submission to the assertion of authority. This court previously has
‘‘decline[d] to adopt the restricted definition of a seizure employed by the
United States Supreme Court in Hodari D. and [continues to] adhere to
our precedents in determining what constitutes a seizure under the state
constitution.’’ State v. Oquendo, supra, 652.
   11
      It is not clear from the record if the patrol vehicle’s headlights were
on. Even if they were, however, it would be ‘‘insignificant that the [officer]
in the present case kept [the] headlights on, as this is a reasonable practice
that would seem necessary, or at least advisable, for the officer[’s] . . .
safety when the event occurs at night.’’ State v. Burroughs, supra, 288 Conn.
849 n.9.
   12
      Immigration & Naturalization Service was persuasive authority in
Burroughs and is persuasive authority in the present case because it was
decided prior to California v. Hodari D., 499 U.S. 621, 111 S. Ct. 1547, 113
L. Ed. 2d 690 (1991), when the same test to determine when a stop occurs
applied under both the federal and the Connecticut constitution. See footnote
10 of this opinion.
   13
      The defendant also argues that the officer’s questioning was coercive
because he asked questions to which he already knew the answer. Specifi-
cally, Officer DeJesus knew, or is credited with knowing, that the victim
had the suspect’s identification. See part II of this opinion. This argument
fails for two reasons. First, asking for identification is one way to confirm
or dispel suspicion that the defendant is the suspect; possession of identifica-
tion could dispel the officer’s suspicion. Second, it is hardly unreasonable
to expect that individuals might have more than one form of identification.
Thus, although the suspect left one form of identification with the victim,
it was possible that the suspect had other forms of identification such as
a credit card or a library card.
   14
      This court consistently has held that, unlike the test applied in determin-
ing when a seizure occurs, the test for reasonable and articulable suspicion
is the same under both the state and federal constitutions. See State v.
Oquendo, supra, 223 Conn. 654. Because the defendant has not provided an
independent state constitutional analysis asserting the existence of greater
protection under the state constitution, we analyze his claim under the
assumption that his constitutional rights are coextensive under the state
and federal constitutions. See, e.g., State v. Benton, supra, 304 Conn. 843 n.3.
   15
      In the alternative to applying the collective knowledge doctrine, the
defendant argues that Officer DeJesus lacked reasonable suspicion because
the description of the suspect he was given by the police dispatcher (black
man in all black clothing) was too general. Specifically, the defendant argues
that reasonable and articulable suspicion cannot be based on a vague and
generic description of a suspect.
   Because we apply the collective knowledge doctrine, we conclude that
the description of the suspect given by the police dispatcher is not deemed
too general in light of Officer DeJesus’ being credited with also knowing
the full details of the 911 call. Nevertheless, even in the absence of the
collective knowledge doctrine, Officer DeJesus had reasonable suspicion
on the basis of the totality of the circumstances of which he was aware—
specifically, the defendant’s geographical and temporal proximity to the
crime scene. See State v. Carter, 189 Conn. 611, 617, 458 A.2d 369 (1983)
(although description of black male wearing dungaree type clothing might
be too general in other contexts, at 3 a.m., close to scene of two recent
burglaries, description was sufficiently distinctive to give rise to reasonable
and articulable suspicion that defendant had engaged in criminal activity);
see also United States v. Arthur, 764 F.3d 92, 98 (1st Cir. 2014) (Although
a general description of a black man in black clothing, ‘‘standing alone,
would likely be insufficient to give rise to reasonable suspicion . . . every-
thing depends on context and, in this instance, the description did not stand
alone. [The police] [o]fficer . . . was entitled to rely on the description in
combination with other clues: the precise number of robbers, the immediacy
of the robbery, the suspects’ close proximity to the crime scene, the direction
in which the men were headed, and the dearth of others in the critical two-
block area. The totality of the circumstances supported a logical inference
that the appellant and his companion were the robbers.’’).
   16
      In contrast, the victim stated without hesitation that the suspect was
wearing a black hoodie, black sweatpants, and a chain around his neck.
   17
      Because the defendant’s clothing appeared to match the description of
the suspect’s clothing at all times during and leading to the seizure, even
if the defendant had been seized prior to the patdown, the officer still had
reasonable and articulable suspicion to seize him, in light of the totality
of the circumstances—specifically, the defendant appeared to sufficiently
match the description of the suspect, he was in close geographical and
temporal proximity to the crime scene, and he was the only person in the
area at 4:20 a.m.
   18
      Similarly, for a court to determine whether the nature of the neighbor-
hood gives rise to reasonable and articulable suspicion that the defendant
is armed and dangerous, the officer must specifically identify the nature of
the neighborhood and the types of crimes associated with it that caused
the officer to have such suspicion. See part III of this opinion.
   19
      We note that the defendant does not contend, and there is no evidence
in the record to support, that Officer DeJesus arbitrarily patted him down
or stopped him because he assumed that the defendant had committed a
crime merely because the defendant was present in a high crime neigh-
borhood.
   20
      The test for reasonable and articulable suspicion is the same under both
the state and federal constitutions. See footnote 14 of this opinion.
   21
      In the present case, the victim reported that she was choked by the
suspect. Commentators have noted that although it is common for the
terms ‘‘choking’’ and ‘‘strangulation’’ to be used interchangeably, technically,
‘‘choking’’ is defined as ‘‘an object in the upper airway that impedes oxygen
intake during inspiration and can occur accidentally or intentionally,’’
whereas ‘‘strangulation’’ is defined as ‘‘external compression of the neck
[that] can impede oxygen transport by preventing blood flow to or from
the brain or direct airway compression. . . . Therefore, the term ‘strangula-
tion’ should always be used to specifically denote external neck compres-
sion.’’ G. Strack & C. Gwinn, ‘‘On the Edge of Homicide: Strangulation as
a Prelude,’’ 26 Crim. Just. 32, 33–34 (2011). Clearly, therefore, the victim in
the present case was subjected to strangulation. Nevertheless, because the
victim specifically reported that she was ‘‘choked,’’ we use that term.
   22
      We recognize that both the trial court and the Appellate Court relied
on other factors to support a finding of reasonable and articulable suspicion
to justify the patdown, specifically, the defendant’s nervous and evasive
behavior, his unwillingness to provide identification, his apparent intoxi-
cated state, and the time of day.
   We agree with the trial court and the Appellate Court that such factors
properly may be considered as to whether the totality of the circumstances
gives rise to reasonable and articulable suspicion. See State v. Edmonds,
supra, 323 Conn. 68–69 (time of day is factor to consider for determining
reasonable suspicion to justify patdown); State v. Nash, supra, 278 Conn.
636 (‘‘nervous and uncomfortable reaction to police interaction factor con-
sidered’’ in determining whether there was reasonable suspicion that defen-
dant might be armed); see also United States v. Mouscardy, supra, 722 F.3d
75–76 (person’s failure to identify himself or to provide identification may
justify patdown because such evasive behavior creates suspicion that he is
trying to conceal his identity); see also State v. Nash, supra, 634 (‘‘the fact
that the stop occurred in a high crime area [is] among the relevant contextual
considerations in a Terry analysis’’ [internal quotation marks omitted]); State
v. Bishop, 146 Idaho 804, 819, 203 P.3d 1203 (2009) (reasonable suspicion
that defendant is armed and dangerous can be based on intoxication).
   Nevertheless, we need not address these factors and what weight, if any,
they hold in a totality of the circumstances analysis because, in our view,
the nature of the crime under investigation, coupled with the defendant’s
proximity to the crime scene, created reasonable and articulable suspicion
that he might be armed and dangerous.